Citation Nr: 1630226	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-18 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right wrist strain.

2.  Entitlement to a rating in excess of 10 percent for service-connected left wrist strain.

3.  Entitlement to a rating in excess of 30 percent for service-connected cold injury residuals of the right hand.

4.  Entitlement to a rating in excess of 20 percent for service-connected cold injury residuals of the right foot.

5.  Entitlement to a rating in excess of 20 percent for service-connected cold injury residuals of the left foot.

6.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his assistant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2013, the Veteran presented sworn testimony during a personal hearing in Oakland, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a February 2014 Board decision, the claims were remanded for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives with respect to the right and left wrist claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an August 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.
In an August 2014 rating decision, the RO increased the rating assigned to the service-connected cold injury residuals of the right hand to 30 percent.  The Veteran has not expressed satisfaction with the increased disability rating; this issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The issues of entitlement to increased ratings for cold injury residuals of the right hand and the right and left feet, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right wrist strain been manifested by dorsiflexion limited to no less than 45 degrees and palmar flexion limited to no less than 35 degrees; no ankylosis has been demonstrated.

2.  Throughout the appeal period, the Veteran's left wrist strain has been manifested by dorsiflexion limited to no less than 55 degrees and palmar flexion limited to no less than 50 degrees; no ankylosis has been demonstrated.

3.  The Veteran's service-connected right and left wrist disabilities do not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right wrist strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5214, 5215 (2015).
2.  The criteria for a rating in excess of 10 percent for a left wrist strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5214, 5215 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With regard to the increased rating claims, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  The notice required by section 5103(a), however, need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, a February 2008 letter satisfied the duty-to-notify provisions concerning these increased rating claims.  In particular, the letter informed the Veteran of the need for evidence of worsening of his service-connected disabilities.  He was notified of the types of evidence that could substantiate his claims, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  In addition, the letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  He was also provided with notice of how disability ratings and effective dates are determined.

The Board additionally finds VA has satisfied its duty to assist the Veteran in the development of the claims decided herein.  Pursuant to the February 2014 Board Remand, relevant VA and private treatment records, as well as Social Security Administration (SSA) records were obtained and associated with the claims file.

There is no indication that any additional action is needed to comply with the duty to assist.  The Veteran was provided VA examinations in April 2008 and May 2014 with respect to the pending claims.  The examination reports contain sufficient evidence by which to decide the claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The VA examinations obtained here are sufficient as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply pertinent rating criteria.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In short, the Board has considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of these claims has been consistent with said provisions.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are also for consideration in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned separate 10 percent ratings for the right and left wrists throughout the appeal period.  The analysis in this decision is, nevertheless, undertaken with consideration of the possibility that different ratings may be warranted for different time periods during the pendency of his claims for increase.
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board has considered whether different rating codes are "more appropriate" than those used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's service-connected right and left wrist strains are currently evaluated under Diagnostic Code 5215.  This Diagnostic Code assigns a 10 percent rating for dorsiflexion of the wrist that is less than 15 degrees or for palmar flexion of the wrist that is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2015).  Ankylosis of the wrist is contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2015).  Favorable ankylosis of the wrist in 20 degrees and 30 degrees dorsiflexion warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Id.

Pursuant to the VA Rating Schedule, normal range of motion of the wrist is 70 degrees of dorsiflexion and 80 degrees of palmar flexion.  38 C.F.R. § 4.71, Plate I (2015).

As the Veteran is receiving 10 percent ratings for his right and left wrist disabilities based upon limitation of motion; there are, therefore, no additional ratings available under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, Note (1).  In addition, 10 percent is the maximum schedular evaluation based upon limitation of motion of the wrist under Diagnostic Code 5215.  Thus, for an increase based upon limitation of motion, the evidence must show ankylosis in the Veteran's wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

Here, the Veteran's right hand is dominant, according to the May 2014 VA examination report, and thus his left arm is considered the "minor" extremity for rating purposes.  See 38 C.F.R. § 4.69.

In this matter, VA treatment records dated in June 2007 noted that the Veteran had been prescribed a right wrist brace.  It was further reported that the Veteran experienced difficulty exercising due to paresthesias and carpal tunnel syndrome.  See the VA treatment records dated June 2007.

The Veteran was afforded a VA examination in April 2008 with respect to his right and left wrist disabilities.  The examiner noted the Veteran's report that he experiences bilateral wrist pain with constant swelling.  He reported that his wrist symptoms flare "now all the time to 10/10 intensity."  He reported that he is unable to extend and flex his wrists without difficulty.  He stated that he has trouble picking up any object weighing more than two or three pounds.  He has been wearing a wrist brace since 1987.  X-rays of the wrists conducted in 2004 were negative for arthritis.  Upon physical examination, the examiner noted that the Veteran was wearing an elastic wrist support on his right wrist.  The examiner noted that the Veteran's wrists were nontender.  Range of motion of the right wrist demonstrated dorsiflexion to 55 degrees and palmar flexion to 70 degree with pain.  The Veteran was able to perform repetitive motion.  The left wrist exhibited dorsiflexion to 60 degrees and flexion to 80 degrees.  The Veteran was able to perform three repetitions without pain.  The examiner opined that, "[r]egarding repetitive range of motion DeLuca criteria, there is no change with repetitive range of motion of his joints times three on today's exam.  Pain has the major functional impact, x-rays are consistent with disability."  The examiner diagnosed the Veteran with bilateral wrist strains, cold injuries of the bilateral hands, and carpal tunnel syndrome of the right hand.

VA treatment records dated in July 2008 and February 2014 noted the Veteran's continuing complaints of bilateral wrist pain.
Pursuant to the February 2014 Board Remand, the Veteran was afforded another VA examination in May 2014, at which time the examiner confirmed diagnoses of bilateral carpal tunnel syndrome and bilateral wrist strains.  The examiner noted the Veteran's report of swelling in both hands, worse on the right, with pain of the right dorsal wrist and index finger.  The Veteran also endorsed pain in the left wrist and index finger.  He continued to wear a wrist brace on the right.  The examiner noted that the Veteran did not endorse flare-ups of wrist symptomatology.  Range of motion testing demonstrated palmar flexion to 70 degrees on the right with pain, and dorsiflexion to 50 degrees on the right with pain.  Range of motion testing of the left wrist showed palmar flexion to 55 degrees with pain and dorsiflexion to 60 degrees with pain.  Repetitive motion testing of the right wrist reduced palmar flexion to 35 degrees and dorsiflexion to 45 degrees.  Repetitive motion testing of the left wrist reduced palmar flexion to 50 degrees and dorsiflexion to 55 degrees.  The examiner noted that the Veteran does have functional loss and/or impairment of the wrists; specifically, less movement than normal, weakened movement, excess fatigability, and pain on movement.  The examiner also reported that the Veteran has localized tenderness or pain upon palpation of the bilateral wrists.  Muscle strength was 4/5, bilaterally, upon flexion and 5/5, bilaterally, with extension.  There was no anklylosis of either wrist joint.  The May 2014 VA examiner noted that the Veteran's wrist condition does impact his ability to work.  The examiner explained that the Veteran "was previously employed as a warehouseman and janitor.  He last worked in 2003.  He is unemployed due to a back condition and other medical problems."  The examiner opined that the Veteran's "wrist pain renders him unable to secure or maintain employment requiring use of his hands for fine motor tasks."  The examiner further noted that, "[b]ased on clinical findings and the Veteran's history, I am unable to report the extent of additional limitation of motion during flare-ups or everyday use."

Critically, a review of the record does not reveal any evidence to contradict the findings set forth by the VA examiners.  As described above, as the Veteran is assigned 10 percent evaluations for his right and left wrist strains thus, he is in receipt of the maximum schedular ratings under Diagnostic Code 5215.

The Board has considered whether the Veteran is entitled to higher disability ratings under Diagnostic Code 5214 (wrist, ankylosis of).  Crucially, the clinical record establishes that no ankylosis of either wrist has been demonstrated during the appeal period.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The medical records clearly demonstrate that, while the motion of the Veteran's right and left wrists is limited, some range of motion is present.  Thus, it cannot be concluded that the Veteran has ankylosis in either wrist.  There is no basis, therefore, for higher evaluations.  Consequently, increased ratings above 10 percent are not warranted as to the Veteran's right and left wrist strains.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  In reviewing the symptoms and reports of flare ups and other symptoms in addition to the range of motion measurements in the record, the Board concludes there is insufficient showing of functional loss supported pathology and objective observation to warrant increased ratings for based upon either palmar flexion or dorsiflexion.  See DeLuca, 8 Vet. App. 202; Johnston, 10 Vet. App. at 84-85; and Mitchell, 25 Vet. App. at 37. In May 2014, the VA examiner was given the opportunity to comment on further changes in functionality of range of motion but could not do so without resorting to speculation.  As detailed above, the examiner was given the opportunity to comment on the functionality of the bilateral wrists, as required by Mitchell, 25 Vet. App. at 44.  Moreover, because the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider 38 C.F.R. §§ 4.40, 4.45, 4.59.  See Johnston, 10 Vet. App. at 85; VAOPGCPREC 36-97 (Dec. 12, 1997).

Additionally, the Board finds that the Veteran's right and left wrist disabilities do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the left wrist disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral wrist disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports limitation of motion with pain and weakness of the right and left wrists.  The current disability ratings contemplate these and other symptoms.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for the disabilities on appeal, and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There are, however, no symptoms caused by the service-connected bilateral wrist disabilities that have not been attributed to and accounted for by a specific service-connected disability, and the Veteran does not contend otherwise.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating for service-connected right wrist strain is denied.

Entitlement to an increased rating for service-connected left wrist strain is denied.


REMAND

After having carefully considered the Veteran's claims of entitlement to increased ratings for cold injury residuals of the right hand, and right and left feet claims, as well as entitlement to a TDIU, the Board finds that the matters must be remanded for additional development.  The Board is cognizant that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past, but finds that a remand is essential for a full and fair adjudication of the claims.

With respect to the claims of entitlement to increased ratings for cold injury residuals of the right hand, as well as right and left feet, the Veteran asserts that he experiences symptoms including pain, arthralgias, and localized loss of sensation.  The Veteran, through his representative, argues that the Veteran's disabilities should be rated under 38 C.F.R. § 4.104, Diagnostic Code 7122 (cold injury residuals).
To this end, in order to warrant increased ratings under DC 7122, a 10 percent rating is warranted for cold injury residuals manifested by arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is warranted for cold injury residuals manifested by arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 30 percent rating is warranted for cold injury residuals manifested by arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, DC 7122.

A note to DC 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately rated unless they are used to support a rating under DC 7122.  A second note provides that each affected part is to be rated separately.  38 C.F.R. § 4.104, DC 7122, Notes (1) and (2) (2015).

The Veteran was afforded a VA examination in May 2014 with respect to his right hand and bilateral foot disabilities.  Critically, the report indicates that x-rays were not performed in conjunction with the May 2014 examination.  As noted above, increased ratings may be warranted under DC 7122 based upon X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  As x-rays were not conducted, the Board finds that the examination was inadequate with respect to the cold injury residual claims.  As such, the issues should be remanded in order to afford the Veteran with an adequate VA examination pursuant to the pertinent diagnostic criteria.

In addition, with respect to the Veteran's claim of entitlement to a TDIU, the Board finds that, although the Veteran fails to meet the criteria for a schedular rating for entitlement to a TDIU, there is medical evidence of record suggesting that he is unemployable due to the cumulative impact of his service-connected disabilities.  See, e.g., the VA examinations dated May 2014.  Specifically, the May 2014 VA examiner noted that the Veteran's "pain of hands and feet, residuals of cold injury, render him unable to walk more than a block and a half, unable to type or perform fine motor skills or grip objects."  Although the examiner stated that the Veteran "may be able to still perform more sedentary work," he also concluded that "[t]he Veteran's service-connected frostbite residuals render him unable to secure or maintain employment requiring walking, standing, or fine motor skills."  Accordingly, the Board finds that the Veteran's claim requires consideration of TDIU on an extraschedular basis.

Thus, in consideration of the assertions of the Veteran and his representative, as well as the medical evidence of record, the Board finds that the Veteran's TDIU claim should be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine if an extraschedular rating is warranted under 38 C.F.R. §§ 3.321, 4.16(b).

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since March 2014.  All such available documents should be associated with the claims file.

2.  Then, the Veteran must be afforded appropriate VA examinations to determine the severity of his service-connected cold injury residuals of the right and left feet.  The electronic claims file must be made available to the examiner.  Any indicated diagnostic tests and studies, including x-rays, must be accomplished.  All pertinent symptomatology and findings, including range of motion studies, must be reported in detail to allow for application of the particular VA rating criteria for the Veteran's cold injury residuals of the right and left feet.

The examiner should determine, for each foot, if there is arthralgia or other pain, numbness or cold sensitivity, and whether there is tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities such as osteoporosis, subarticular punched out lesions, or osteoarthritis. 

The examiner should provide an opinion as to the severity of any associated nerve damage in the feet-in particular in the external popliteal nerve-and any paralysis, neuritis, or neuralgia, including whether there is complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis.

The examiner should also provide an opinion as to whether the Veteran's cold injury residuals of the right and left feet prevent him from securing or maintaining employment.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  A rationale should be provided for all opinions.

3.  The Veteran must also be afforded appropriate VA examinations to determine the severity of his service-connected cold injury residuals of the right hand.  The electronic claims file must be made available to the examiner.  Any indicated diagnostic tests and studies, including x-rays, must be accomplished.  All pertinent symptomatology and findings, including range of motion studies, must be reported in detail to allow for application of the particular VA rating criteria for the Veteran's cold injury residuals of the right hand.

The examiner should determine if there is arthralgia or other pain, numbness or cold sensitivity, and whether there is tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities such as osteoporosis, subarticular punched out lesions, or osteoarthritis.

The examiner should provide an opinion as to the severity of any associated nerve damage in the right hand-in particular in the median nerve-and any paralysis, neuritis, or neuralgia, including whether there is complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis.

The examiner should also provide an opinion as to whether the Veteran's service-connected cold injury residuals of the right and left hands prevent him from securing or maintaining employment.
The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  A rationale should be provided for all opinions.

4.  Refer the case to the Under Secretary for Benefits or the Director of Compensation Service for an extraschedular award based upon TDIU pursuant to 38 C.F.R. § 4.16(b).  The rating board should include a full statement of all factors having a bearing on the issues.

5.  After completing the above, and any additional notification and/or development deemed warranted by the record, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the decision remains adverse to the Veteran, issue a Supplemental Statement of the Case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


